Case 4:20-mj-01269 Document 1 Filed on 07/17/20 in TXSD Page 1 of 22
     Case 4:20-mj-01269 Document 1 Filed on 07/17/20 in TXSD Page 2 of 22




                      ,1 7+( 81,7(' 67$7(6 ',675,&7 &2857
                      )25 7+( 6287+(51 ',675,&7 2) 7(;$6
                                +286721 ',9,6,21


,1 7+( 0$77(5 2)                           
 +LURQGHO 6WUHHW                                       &DVH 1R BBBBBBBBBBBBB
+RXVWRQ 7H[DV                         



                      $)),'$9,7 ,1 6833257 2) $33/,&$7,21
,    ,QWURGXFWLRQ
      <RXU $IILDQW 7RQ\ 3 &DWWHODQ EHLQJ GXO\ VZRUQ GHSRVHV DQG VD\V


$    ,QWURGXFWLRQ DQG $JHQW %DFNJURXQG
    , PDNH WKLV DIILGDYLW LQ VXSSRUW RI DQ DSSOLFDWLRQ IRU D VHDUFK ZDUUDQW IRU WKH UHVLGHQFH
      ORFDWHG DW  +LURQGHO 6WUHHW +RXVWRQ 7H[DV  LQFOXGLQJ LWV FXUWLODJH DQG WKH
      DVVRFLDWHG YHKLFOH QDPHO\ D EOXH  1LVVDQ 6HQWUD 7H[DV OLFHQVH SODWH 0%9
      UHJLVWHUHG WR WKH SUHPLVHV RQO\ LI IRXQG RQ WKH SUHPLVHV IXUWKHU GHVFULEHG LQ $WWDFKPHQW
      $ $V VHW IRUWK KHUHLQ WKHUH LV SUREDEOH FDXVH WR EHOLHYH WKDW LQ WKDW SURSHUW\ WKHUH H[LVWV
      HYLGHQFH RI D FULPH FRQWUDEDQG IUXLWV RI D FULPH DQG RWKHU LWHPV LOOHJDOO\ SRVVHVVHG LQ
      YLRODWLRQ RI 7LWOH  8QLWHG 6WDWHV &RGH 6HFWLRQV  DQG $ HW VHT ZKLFK DUH
      IXUWKHU GHVFULEHG LQ $WWDFKPHQW %
    , DP D 6SHFLDO $JHQW RI WKH )HGHUDO %XUHDX RI ,QYHVWLJDWLRQ )%,  , KDYH EHHQ D 6SHFLDO
      $JHQW RI WKH )%, VLQFH  , DP FKDUJHG ZLWK WKH GXW\ RI LQYHVWLJDWLQJ YLRODWLRQV RI WKH
      ODZV RI WKH 8QLWHG 6WDWHV FROOHFWLQJ HYLGHQFH LQ FDVHV LQ ZKLFK WKH 8QLWHG 6WDWHV LV RU
      PD\ EH D SDUW\ LQ LQWHUHVW DQG SHUIRUPLQJ RWKHU GXWLHV LPSRVHG E\ ODZ 'XULQJ P\
      DVVLJQPHQW ZLWK WKH )%, , KDYH SDUWLFLSDWHG LQ WKH H[HFXWLRQ RI VHDUFK ZDUUDQWV IRU
      GRFXPHQWV DQG RWKHU HYLGHQFH LQFOXGLQJ FRPSXWHUV DQG HOHFWURQLF PHGLD LQ FDVHV
      LQYROYLQJ FKLOG SRUQRJUDSK\ DQG WKH VH[XDO H[SORLWDWLRQ RI FKLOGUHQ , KDYH LQYHVWLJDWHG
      FDVHV LQYROYLQJ FKLOG SRUQRJUDSK\ DQG WKH VH[XDO H[SORLWDWLRQ RI FKLOGUHQ LQ ZKLFK
      FRPSXWHUV DUH XVHG DV WKH PHDQV IRU UHFHLYLQJ WUDQVPLWWLQJ DQG VWRULQJ FKLOG
      SRUQRJUDSK\ DV GHILQHG LQ 7LWOH  8QLWHG 6WDWHV &RGH 6HFWLRQ  $GGLWLRQDOO\ ,
      KDYH FRQVXOWHG ZLWK RWKHU 6SHFLDO $JHQWV DQG ODZ HQIRUFHPHQW RIILFHUV SURILFLHQW LQ


                                                ϭ
         Case 4:20-mj-01269 Document 1 Filed on 07/17/20 in TXSD Page 3 of 22




          &ULPHV DJDLQVW &KLOGUHQ LQYHVWLJDWLRQV UHJDUGLQJ WKLV PDWWHU


%        )DFWV DQG &LUFXPVWDQFHV
        7KH VWDWHPHQWV LQ WKLV DIILGDYLW DUH EDVHG XSRQ P\ LQYHVWLJDWLRQ LQIRUPDWLRQ SURYLGHG WR
          \RXU $IILDQW E\ VZRUQ ODZ HQIRUFHPHQW RIILFHUV SXEOLF VRXUFH DQG EXVLQHVV UHFRUGV DQG
          P\ H[SHULHQFH DQG EDFNJURXQG DV D 6SHFLDO $JHQW RI WKH )%, 6LQFH WKLV DIILGDYLW LV EHLQJ
          VXEPLWWHG IRU WKH OLPLWHG SXUSRVH RI VHFXULQJ D VHDUFK ZDUUDQW , KDYH QRW LQFOXGHG HDFK
          DQG HYHU\ IDFW NQRZQ WR PH FRQFHUQLQJ WKLV LQYHVWLJDWLRQ , KDYH VHW IRUWK RQO\ WKH IDFWV
          WKDW , EHOLHYH DUH QHFHVVDU\ WR HVWDEOLVK SUREDEOH FDXVH WR EHOLHYH WKDW HYLGHQFH RI D
          FULPH FRQWUDEDQG IUXLWV RI D FULPH DQG RWKHU LWHPV LOOHJDOO\ SRVVHVVHG LQ YLRODWLRQ RI
             x    7LWOH  8QLWHG 6WDWHV &RGH 6HFWLRQ  D ± 6H[XDO ([SORLWDWLRQ RI FKLOGUHQ
             x    7LWOH  8QLWHG 6WDWHV &RGH 6HFWLRQ  3URGXFWLRQ DQG 'LVWULEXWLRQ RI &KLOG
                  ([SORLWDWLRQ 0DWHULDO 
             x    7LWOH  8QLWHG 6WDWHV &RGH 6HFWLRQ $ 'LVWULEXWLRQ DQG 3RVVHVVLRQ RI
                  &KLOG ([SORLWDWLRQ 0DWHULDO  DQG
          DUH FXUUHQWO\ ORFDWHG DW  +LURQGHO 6WUHHW +RXVWRQ 7H[DV  7KH HYLGHQFH RI D
          FULPH FRQWUDEDQG IUXLWV RI D FULPH DQG RWKHU LWHPV LOOHJDOO\ SRVVHVVHG LQ YLRODWLRQ RI WKH
          DIRUHPHQWLRQHG VWDWXWH LQFOXGH EXW DUH QRW OLPLWHG WR FRPSXWHUV FRPSXWHUUHODWHG
          HTXLSPHQW GLJLWDO VWRUDJH PHGLD DQG YLVXDO LPDJHV GHSLFWLQJ PLQRUV HQJDJHG LQ VH[XDO
          DFWLYLW\


&        6WDWXWRU\ $XWKRULW\
        7KLV LQYHVWLJDWLRQ FRQFHUQV DOOHJHG YLRODWLRQV RI 7LWOH  8QLWHG 6WDWHV &RGH 6HFWLRQ
            DQG $ VXPPDUL]HG DV
     x     86&   D ± 6H[XDO ([SORLWDWLRQ RI FKLOGUHQ
     x     86&   D  ± 3URGXFWLRQ DQG 'LVWULEXWLRQ RI &KLOG ([SORLWDWLRQ 0DWHULDO
     x     86&  $ D  ± 'LVWULEXWLRQ RI &KLOG ([SORLWDWLRQ 0DWHULDO
     x     86&  $ D  ± 3RVVHVVLRQ RI &KLOG ([SORLWDWLRQ 0DWHULDO
)XUWKHU GHILQHG DQG GHWDLOHG EHORZ
         7LWOH  86&   D
          D $Q\ SHUVRQ ZKR HPSOR\V XVHV SHUVXDGHV LQGXFHV HQWLFHV RU FRHUFHV DQ\ PLQRU WR

                                                    Ϯ
    Case 4:20-mj-01269 Document 1 Filed on 07/17/20 in TXSD Page 4 of 22




        HQJDJH LQ RU ZKR KDV D PLQRU DVVLVW DQ\ RWKHU SHUVRQ WR HQJDJH LQ RU ZKR WUDQVSRUWV
        DQ\ PLQRU LQ RU DIIHFWLQJ LQWHUVWDWH RU IRUHLJQ FRPPHUFH RU LQ DQ\ 7HUULWRU\ RU
        3RVVHVVLRQ RI WKH 8QLWHG 6WDWHV ZLWK WKH LQWHQW WKDW VXFK PLQRU HQJDJH LQ DQ\
        VH[XDOO\ H[SOLFLW FRQGXFW IRU WKH SXUSRVH RI SURGXFLQJ DQ\ YLVXDO GHSLFWLRQ RI VXFK
        FRQGXFW RU IRU WKH SXUSRVH RI WUDQVPLWWLQJ D OLYH YLVXDO GHSLFWLRQ RI VXFK FRQGXFW
        VKDOO EH SXQLVKHG DV SURYLGHG XQGHU VXEVHFWLRQ H  LI VXFK SHUVRQ NQRZV RU KDV
        UHDVRQ WR NQRZ WKDW VXFK YLVXDO GHSLFWLRQ ZLOO EH WUDQVSRUWHG RU WUDQVPLWWHG XVLQJ DQ\
        PHDQV RU IDFLOLW\ RI LQWHUVWDWH RU IRUHLJQ FRPPHUFH«
x    7LWOH  86&  
     D $Q\ SHUVRQ ZKR ±
      .QRZLQJO\ WUDQVSRUWV RU VKLSV XVLQJ DQ\ PHDQV RU IDFLOLW\ RI LQWHUVWDWH RU IRUHLJQ
        FRPPHUFH RU LQ RU DIIHFWLQJ LQWHUVWDWH RU IRUHLJQ FRPPHUFH E\ DQ\ PHDQV LQFOXGLQJ
        FRPSXWHU RU PDLOV DQ\ YLVXDO GHSLFWLRQ LI²
         $ 7KH SURGXFLQJ RI VXFK YLVXDO GHSLFWLRQ LQYROYHV WKH XVH RI D PLQRU HQJDJLQJ LQ
            VH[XDOO\ H[SOLFLW FRQGXFW DQG
         % 6XFK YLVXDO GHSLFWLRQ LV RI VXFK FRQGXFW
      NQRZLQJO\ UHFHLYHV RU GLVWULEXWHV DQ\ YLVXDO GHSLFWLRQ XVLQJ DQ\ PHDQV RU IDFLOLW\ RI
     LQWHUVWDWH RU IRUHLJQ FRPPHUFH RU WKDW KDV EHHQ PDLOHG RU KDV EHHQ VKLSSHG RU
     WUDQVSRUWHG LQ RU DIIHFWLQJ LQWHUVWDWH RU IRUHLJQ FRPPHUFH RU ZKLFK FRQWDLQV PDWHULDOV
     ZKLFK KDYH EHHQ PDLOHG RU VR VKLSSHG RU WUDQVSRUWHG E\ DQ\ PHDQV LQFOXGLQJ E\
     FRPSXWHU RU NQRZLQJO\ UHSURGXFHV DQ\ YLVXDO GHSLFWLRQ IRU GLVWULEXWLRQ XVLQJ DQ\ PHDQV
     RU IDFLOLW\ RI LQWHUVWDWH RU IRUHLJQ FRPPHUFH RU LQ RU DIIHFWLQJ LQWHUVWDWH RU IRUHLJQ
     FRPPHUFH RU WKURXJK WKH PDLOV LI²
             $ WKH SURGXFLQJ RI VXFK YLVXDO GHSLFWLRQ LQYROYHV WKH XVH RI D PLQRU HQJDJLQJ LQ
     VH[XDOO\ H[SOLFLW FRQGXFW DQG
             % VXFK YLVXDO GHSLFWLRQ LV RI VXFK FRQGXFW
x    7LWOH  86&  $
     D $Q\ SHUVRQ ZKR²
      NQRZLQJO\ UHFHLYHV RU GLVWULEXWHV²
             $ DQ\ FKLOG SRUQRJUDSK\ XVLQJ DQ\ PHDQV RU IDFLOLW\ RI LQWHUVWDWH RU IRUHLJQ
            FRPPHUFH RU WKDW KDV EHHQ PDLOHG RU KDV EHHQ VKLSSHG RU WUDQVSRUWHG LQ RU

                                             ϯ
    Case 4:20-mj-01269 Document 1 Filed on 07/17/20 in TXSD Page 5 of 22




            DIIHFWLQJ LQWHUVWDWH RU IRUHLJQ FRPPHUFH E\ DQ\ PHDQV LQFOXGLQJ E\ FRPSXWHU RU
             % DQ\ PDWHULDO WKDW FRQWDLQV FKLOG SRUQRJUDSK\ WKDW KDV EHHQ PDLOHG RU XVLQJ
            DQ\ PHDQV RU IDFLOLW\ RI LQWHUVWDWH RU IRUHLJQ FRPPHUFH VKLSSHG RU WUDQVSRUWHG LQ
            RU DIIHFWLQJ LQWHUVWDWH RU IRUHLJQ FRPPHUFH E\ DQ\ PHDQV LQFOXGLQJ E\ FRPSXWHU
            % NQRZLQJO\ SRVVHVVHV RU DFFHVVHV ZLWK LQWHQW WR YLHZ DQ\ ERRN PDJD]LQH
            SHULRGLFDO ILOP YLGHRWDSH FRPSXWHU GLVN RU DQ\ RWKHU PDWHULDO WKDW FRQWDLQV DQ
            LPDJH RI FKLOG SRUQRJUDSK\ WKDW KDV EHHQ PDLOHG RU VKLSSHG RU WUDQVSRUWHG XVLQJ
            DQ\ PHDQV RU IDFLOLW\ RI LQWHUVWDWH RU IRUHLJQ FRPPHUFH RU LQ RU DIIHFWLQJ LQWHUVWDWH
            RU IRUHLJQ FRPPHUFH E\ DQ\ PHDQV LQFOXGLQJ E\ FRPSXWHU RU WKDW ZDV SURGXFHG
            XVLQJ PDWHULDOV WKDW KDYH EHHQ PDLOHG RU VKLSSHG RU WUDQVSRUWHG LQ RU DIIHFWLQJ
            LQWHUVWDWH RU IRUHLJQ FRPPHUFH E\ DQ\ PHDQV LQFOXGLQJ E\ FRPSXWHU
x    7LWOH  86&    GHILQHV FKLOG SRUQRJUDSK\ DV DQ\ YLVXDO GHSLFWLRQ LQFOXGLQJ
     DQ\ SKRWRJUDSK ILOP YLGHR SLFWXUH RU FRPSXWHU RU FRPSXWHUJHQHUDWHG LPDJH RU
     SLFWXUH ZKHWKHU PDGH RU SURGXFHG E\ HOHFWURQLF PHFKDQLFDO RU RWKHU PHDQV RI VH[XDOO\
     H[SOLFLW FRQGXFW ZKHUH
     $ WKH SURGXFWLRQ RI VXFK YLVXDO GHSLFWLRQ LQYROYHV WKH XVH RI D PLQRU HQJDJLQJ LQ
            VH[XDOO\ H[SOLFLW FRQGXFW
     % VXFK YLVXDO GHSLFWLRQ LV D GLJLWDO LPDJH FRPSXWHU LPDJH RU FRPSXWHUJHQHUDWHG
            LPDJH WKDW LV RU LV LQGLVWLQJXLVKDEOH IURP WKDW RI D PLQRU HQJDJLQJ LQ VH[XDOO\
            H[SOLFLW FRQGXFW RU
     & VXFK YLVXDO GHSLFWLRQ KDV EHHQ FUHDWHG DGDSWHG RU PRGLILHG WR DSSHDU WKDW DQ
            LGHQWLILDEOH PLQRU LV HQJDJLQJ LQ VH[XDOO\ H[SOLFLW FRQGXFW


x    7LWOH  86&    $ GHILQHV VH[XDOO\ H[SOLFLW FRQGXFW DV DFWXDO RU VLPXODWHG
     L VH[XDO LQWHUFRXUVH LQFOXGLQJ JHQLWDOJHQLWDO RUDOJHQLWDO DQDOJHQLWDO RU RUDODQDO
            ZKHWKHU EHWZHHQ SHUVRQV RI WKH VDPH RU RSSRVLWH VH[
     LL EHVWLDOLW\
     LLL PDVWXUEDWLRQ
     LY VDGLVWLF RU PDVRFKLVWLF DEXVH RU
     Y ODVFLYLRXV H[KLELWLRQ RI WKH DQXV JHQLWDOV RU SXELF DUHD RI DQ\ SHUVRQ



                                              ϰ
         Case 4:20-mj-01269 Document 1 Filed on 07/17/20 in TXSD Page 6 of 22




     x    7LWOH  86&  
          E       :KRHYHU XVLQJ WKH PDLO RU DQ\ IDFLOLW\ RU PHDQV RI LQWHUVWDWH RU IRUHLJQ
          FRPPHUFH
                  RU ZLWKLQ WKH VSHFLDO PDULWLPH DQG WHUULWRULDO MXULVGLFWLRQ RI WKH 8QLWHG 6WDWHV
                  NQRZLQJO\ SHUVXDGHV LQGXFHV HQWLFHV RU FRHUFHV DQ\ LQGLYLGXDO ZKR KDV QRW
                  DWWDLQHG WKH DJH RI  \HDUV WR HQJDJH LQ SURVWLWXWLRQ RU DQ\ VH[XDO DFWLYLW\ IRU
                  ZKLFK DQ\ SHUVRQ FDQ EH FKDUJHG ZLWK D FULPLQDO RIIHQVH RU DWWHPSWV WR GR VR
          VKDOO
                  EH ILQHG XQGHU WKLV WLWOH DQG LPSULVRQHG QRW OHVV WKDQ  \HDUV RU OLIH


     x    7LWOH  86&      86&   H 
          ³&RPSXWHU´ DV XVHG KHUHLQ UHIHUV WR ³DQ HOHFWURQLF PDJQHWLF RSWLFDO HOHFWURFKHPLFDO
          RU RWKHU KLJKVSHHG GDWD SURFHVVLQJ GHYLFH SHUIRUPLQJ ORJLFDO RU VWRUDJH IXQFWLRQV DQG
          LQFOXGHV DQ\ GDWD VWRUDJH IDFLOLW\ RU FRPPXQLFDWLRQV IDFLOLW\ GLUHFWO\ UHODWHG WR RU
          RSHUDWLQJ LQ FRQMXQFWLRQ ZLWK VXFK GHYLFH´ DQG LQFOXGHV VPDUWSKRQHV DQG PRELOH SKRQHV
          DQG GHYLFHV 6HH  86&   H  


'        %DFNJURXQG RQ &RPSXWHUV DQG &KLOG 3RUQRJUDSK\
        &RPSXWHUV DQG FRPSXWHU WHFKQRORJ\ KDYH UHYROXWLRQL]HG WKH ZD\ LQ ZKLFK LQGLYLGXDOV
          LQWHUHVWHG LQ FKLOG SRUQRJUDSK\ LQWHUDFW ZLWK HDFK RWKHU &KLOG SRUQRJUDSK\ IRUPHUO\ ZDV
          SURGXFHG XVLQJ FDPHUDV DQG ILOP HLWKHU VWLOO SKRWRJUDSK\ RU PRYLHV  7KH SKRWRJUDSKV
          UHTXLUHG GDUNURRP IDFLOLWLHV DQG D VLJQLILFDQW DPRXQW RI VNLOO LQ RUGHU WR GHYHORS DQG
          UHSURGXFH WKH LPDJHV 7KHUH ZHUH GHILQDEOH FRVWV LQYROYHG ZLWK WKH SURGXFWLRQ RI
          SRUQRJUDSKLF LPDJHV 7R GLVWULEXWH WKHVH RQ DQ\ VFDOH UHTXLUHG VLJQLILFDQW UHVRXUFHV 7KH
          SKRWRJUDSKV WKHPVHOYHV ZHUH VRPHZKDW EXON\ DQG UHTXLUHG VHFXUH VWRUDJH WR SUHYHQW
          WKHLU H[SRVXUH WR WKH SXEOLF 7KH GLVWULEXWLRQ RI WKHVH ZDUHV ZDV DFFRPSOLVKHG WKURXJK D
          FRPELQDWLRQ RI SHUVRQDO FRQWDFWV PDLOLQJV DQG WHOHSKRQH FDOOV $Q\ UHLPEXUVHPHQW
          ZRXOG IROORZ WKHVH VDPH SDWKV
        7KH GHYHORSPHQW RI FRPSXWHUV KDV FKDQJHG WKLV &RPSXWHUV EDVLFDOO\ VHUYH IRXU
          IXQFWLRQV LQ FRQQHFWLRQ ZLWK FKLOG SRUQRJUDSK\ SURGXFWLRQ FRPPXQLFDWLRQ GLVWULEXWLRQ
          DQG VWRUDJH

                                                    ϱ
      Case 4:20-mj-01269 Document 1 Filed on 07/17/20 in TXSD Page 7 of 22




     3HRSOH LQYROYHG LQ FKLOG SRUQRJUDSK\ FDQ QRZ WUDQVIHU SKRWRJUDSKV IURP D FDPHUD RQWR D
       FRPSXWHUUHDGDEOH IRUPDW ZLWK D GHYLFH NQRZQ DV D VFDQQHU :LWK WKH DGYHQW RI GLJLWDO
       FDPHUDV WKH LPDJHV FDQ QRZ EH GRZQORDGHG GLUHFWO\ RQWR D FRPSXWHU ,QGLYLGXDOV FDQ
       DOVR UHSURGXFH ERWK VWLOO DQG PRYLQJ LPDJHV GLUHFWO\ IURP D FRPPRQ YLGHR FDPHUD 7KH
       FDPHUD LV DWWDFKHG XVLQJ D FDEOH GLUHFWO\ WR WKH FRPSXWHU XVLQJ D GHYLFH FDOOHG D YLGHR
       FDSWXUH ERDUG 7KLV GHYLFH WXUQV WKH YLGHR RXWSXW LQWR D IRUPDW WKDW LV XVDEOH E\ FRPSXWHU
       SURJUDPV 7KH RXWSXW RI WKH YLGHR FDPHUD FDQ EH VWRUHG PDQLSXODWHG WUDQVIHUUHG RU
       SULQWHG GLUHFWO\ IURP WKH FRPSXWHU
     7KH FDSWXUHG LPDJHV DUH VLPLODU WR SKRWRJUDSKV 7KH LPDJHV FDQ EH SULQWHG HGLWHG
       OLJKWHQHG GDUNHQHG FURSSHG DQG PDQLSXODWHG LQ D ZLGH YDULHW\ RI ZD\V $V D UHVXOW RI
       WKLV WHFKQRORJ\ LW LV UHODWLYHO\ LQH[SHQVLYH DQG WHFKQLFDOO\ HDV\ WR SURGXFH VWRUH DQG
       GLVWULEXWH FKLOG SRUQRJUDSK\ 7KHUH LV DQ DGGHG EHQHILW WR WKH LQGLYLGXDO LQYROYHG LQ FKLOG
       SRUQRJUDSK\ LQ WKDW WKLV PHWKRG RI SURGXFWLRQ GRHV QRW OHDYH DV ODUJH D WUDLO IRU ODZ
       HQIRUFHPHQW WR IROORZ DV RWKHU PHWKRGV
     3UHYLRXVO\ DV D JHQHUDO PDWWHU D SHUVRQ LQYROYHG LQ FKLOG SRUQRJUDSK\ KDG WR UHO\ RQ
       SHUVRQDO FRQWDFW 8QLWHG 6WDWHV 0DLO DQG WHOHSKRQLF FRPPXQLFDWLRQV LQ RUGHU WR VHOO
       WUDGH RU PDUNHW FKLOG SRUQRJUDSK\ 7KH GHYHORSPHQW RI WKH FRPSXWHU KDV DOVR FKDQJHG
       WKDW $ GHYLFH NQRZQ DV D PRGHP DOORZV DQ\ FRPSXWHU WR FRQQHFW WR DQRWKHU FRPSXWHU
       WKURXJK WKH XVH RI WHOHSKRQH FDEOH RU ZLUHOHVV FRQQHFWLRQ %\ FRQQHFWLRQ WR D KRVW
       FRPSXWHU HOHFWURQLF FRQWDFW FDQ EH PDGH WR OLWHUDOO\ PLOOLRQV RI FRPSXWHUV DURXQG WKH
       ZRUOG $ KRVW FRPSXWHU LV RQH WKDW LV DWWDFKHG WR D GHGLFDWHG QHWZRUN DQG VHUYHV PDQ\
       XVHUV 7KHVH KRVW FRPSXWHUV DUH VRPHWLPHV FRPPHUFLDO RQOLQH VHUYLFHV ZKLFK DOORZ
       VXEVFULEHUV WR GLDO D ORFDO QXPEHU DQG FRQQHFW WR D QHWZRUN ZKLFK LV LQ WXUQ FRQQHFWHG WR
       LWV KRVW V\VWHPV 3HHUWRSHHU VRIWZDUH FDQ EH XVHG WR WUDGH FRPSXWHU ILOHV LQFOXGLQJ
       GLJLWDO LPDJHV DQG SLFWXUHV 7KH VRIWZDUH DOORZV XVHUV WR GRZQORDG ILOHV WKDW RWKHUV RQ
       WKH VDPH SHHUWRSHHU QHWZRUN DUH VKDULQJ 6SHFLILF FULWHULD FDQ EH XVHG WR VRUW WKURXJK
       PLOOLRQV RI VKDUHG ILOHV VRPHZKDW DQRQ\PRXVO\ WR GRZQORDG DQGRU WUDGH LPDJHV DQGRU
       YLGHRV RI FKLOG SRUQRJUDSK\ 7KLV FRPPXQLFDWLRQ VWUXFWXUH LV LGHDO IRU WKH FKLOG
       SRUQRJUDSK\ FROOHFWRU SRVVHVVRU RU SURGXFHU
    7KH RSHQ DQG DQRQ\PRXV FRPPXQLFDWLRQ DOORZV WKH XVHU WR ORFDWH RWKHUV RI VLPLODU
       LQFOLQDWLRQ DQG VWLOO PDLQWDLQ WKHLU DQRQ\PLW\ 2QFH FRQWDFW LV HVWDEOLVKHG LW LV SRVVLEOH WR

                                                 ϲ
      Case 4:20-mj-01269 Document 1 Filed on 07/17/20 in TXSD Page 8 of 22




       VHQG PHVVDJHV DQG JUDSKLF LPDJHV WR D WUXVWHG SHUVRQ ZLWK VLPLODU LQWHUHVWV ,Q DGGLWLRQ
       WR WKH XVH RI ODUJH VHUYLFH SURYLGHUV SRUQRJUDSKHUV FDQ XVH VWDQGDUG ,QWHUQHW
       FRQQHFWLRQV VXFK DV WKRVH SURYLGHG E\ EXVLQHVVHV XQLYHUVLWLHV DQG JRYHUQPHQW DJHQFLHV
       WR FRPPXQLFDWH ZLWK HDFK RWKHU DQG GLVWULEXWH SRUQRJUDSK\ 7KHVH FRPPXQLFDWLRQ OLQNV
       DOORZ FRQWDFWV DURXQG WKH ZRUOG LQ D UHODWLYHO\ VHFXUH DQG DQRQ\PRXV IRUPDW
    7KH FRPSXWHU V DELOLW\ WR VWRUH LPDJHV LQ GLJLWDO IRUPDW PDNHV WKH FRPSXWHU LWVHOI DQ LGHDO
       UHSRVLWRU\ IRU SRUQRJUDSK\ $ VLQJOH &' FDQ VWRUH WKRXVDQGV RI LPDJHV DQG SDJHV RI WH[W
       7KH VL]H RI WKH HOHFWURQLF VWRUDJH PHGLD FRPPRQO\ UHIHUUHG WR DV WKH KDUG GULYH XVHG LQ
       KRPH FRPSXWHUV KDV JURZQ WUHPHQGRXVO\ ZLWKLQ WKH ODVW \HDUV +DUG GULYHV ZLWK D
       FDSDFLW\ RI PRUH WKDQ  JLJDE\WHV DUH FRPPRQ 7KHVH GULYHV FDQ VWRUH WKRXVDQGV RI
       LPDJHV DW YHU\ KLJK UHVROXWLRQ 0DJQHWLF VWRUDJH ORFDWHG LQ KRVW FRPSXWHUV DGGV DQRWKHU
       GLPHQVLRQ WR WKH HTXDWLRQ ,W LV SRVVLEOH WR XVH D YLGHR FDPHUD WR FDSWXUH DQ LPDJH WR
       SURFHVV WKDW LPDJH LQ D FRPSXWHU ZLWK D YLGHR FDSWXUH ERDUG DQG WR VDYH WKDW LPDJH WR D
       VWRUDJH PHGLXP LQ DQRWKHU ORFDWLRQ 2QFH WKLV LV GRQH WKHUH LV QR UHDGLO\ DSSDUHQW
       HYLGHQFH DW WKH VFHQH RI WKH FULPH ,W LV RQO\ ZLWK FDUHIXO ODERUDWRU\ H[DPLQDWLRQ RI
       HOHFWURQLF VWRUDJH GHYLFHV WKDW LW PLJKW EH SRVVLEOH WR UHFUHDWH WKH HYLGHQFH WUDLO
    7KH DELOLW\ WR SURGXFH FKLOG SRUQRJUDSK\ HDVLO\ UHSURGXFH LW LQH[SHQVLYHO\ DQG PDUNHW LW
       DQRQ\PRXVO\ WKURXJK HOHFWURQLF FRPPXQLFDWLRQV KDV GUDVWLFDOO\ FKDQJHG WKH PHWKRG RI
       GLVWULEXWLRQ RI FKLOG SRUQRJUDSK\ 7KLV SRUQRJUDSK\ FDQ EH HOHFWURQLFDOO\ PDLOHG WR
       DQ\RQH ZLWK DFFHVV WR D FRPSXWHU DQG WKH PHDQV WR DFFHVV WKH ,QWHUQHW :LWK WKH
       SUROLIHUDWLRQ RI FRPPHUFLDO VHUYLFHV DQG FKDW VHUYLFHV WKH FRPSXWHU KDV EHFRPH RQH LI
       QRW WKH SUHIHUUHG PHWKRG RI GLVWULEXWLRQ RI SRUQRJUDSKLF PDWHULDOV
    $ FRPSXWHUL]HG GHSLFWLRQ RI FKLOG SRUQRJUDSK\ LV RIWHQ VWRUHG DQG UHIHUUHG WR DV D *,)
       VKRUW IRU *UDSKLF ,QWHUFKDQJH )RUPDW RU D -3(* VKRUW IRU -RLQW 3KRWRJUDSKLF ([SHUWV
       *URXS 7KHVH LPDJH ILOHV RIWHQ FRQWDLQ LPDJHV RU SKRWRJUDSKV WKDW KDYH EHHQ FRQYHUWHG
       LQWR D FRPSXWHU IRUPDW E\ WKH XVH RI D VFDQQHU $ VLQJOH LPDJH PD\ EH UHFRUGHG DV D
       VLQJOH FRPSXWHU ILOH +RZHYHU D ILOH PD\ FRQWDLQ WZR RU PRUH LPDJHV VRPHWLPHV PRUH
       WKDQ   DQG WKHVH ILOHV DUH RIWHQ UHIHUUHG WR DV =,3 ILOHV UHIHUULQJ WR WKHLU FRPSUHVVHG
       DUFKLYH IRUPDW $QRWKHU W\SH RI ILOH LV FDOOHG DQ 03(* VKRUW IRU 0RYLQJ 3LFWXUH ([SHUWV
       *URXS $Q 03(* LV D ILOH FRQWDLQLQJ D PRYLH RU YLGHR FOLS
    $Q ,QWHUQHW 3URWRFRO ,3 DGGUHVV LV D XQLTXH QXPEHU WKDW GHYLFHV VXFK DV FRPSXWHUV

                                                 ϳ
      Case 4:20-mj-01269 Document 1 Filed on 07/17/20 in TXSD Page 9 of 22




       URXWHUV LQWHUQHW ID[ PDFKLQHV SULQWHUV HWF XVH LQ RUGHU WR LGHQWLI\ DQG FRPPXQLFDWH
       ZLWK HDFK RWKHU RYHU D QHWZRUN (DFK GHYLFH PXVW KDYH LWV RZQ XQLTXH ,3 DGGUHVV $Q ,3
       DGGUHVV FDQ EH WKRXJKW RI OLNH D VWUHHW DGGUHVV -XVW DV D VWUHHW DGGUHVV LGHQWLILHV D
       SDUWLFXODU EXLOGLQJ DQ ,3 DGGUHVV LGHQWLILHV D SDUWLFXODU FRPSXWHU RU QHWZRUN GHYLFH
       :KHQ D XVHU ORJV RQ WR KLVKHU ,QWHUQHW 6HUYLFH 3URYLGHU ,63 WKH\ DUH DVVLJQHG DQ ,3
       DGGUHVV IRU WKH SXUSRVH RI FRPPXQLFDWLRQ RYHU WKH QHWZRUN ,63V NHHS UHFRUGV RI ZKR ,3
       DGGUHVVHV DUH DVVLJQHG WR E\ GDWH DQG WLPH :KHQ VHUYHG ZLWK D VXESRHQD ,63V FDQ
       SURYLGH WKH FRPSXWHU DFFRXQW DVVRFLDWHG ZLWK D GHVLJQDWHG ,3 DGGUHVV DW D SDUWLFXODU GDWH
       DQG WLPH


(     6RFLDO 1HWZRUNLQJ 6LWHV DQG ,QVWDJUDP %DFNJURXQG
    ³6RFLDO QHWZRUNLQJ´ RU ³VRFLDO QHWZRUN VHUYLFH´ LV D WHUP XVHG WR GHVFULEH DSSOLFDWLRQV RU
       ZHEVLWHV ZKLFK IRFXV RQ HVWDEOLVKLQJ QHWZRUNV RU UHODWLRQVKLSV DPRQJ LQGLYLGXDO XVHUV
       EDVHG RQ LQWHUHVWV RU DFWLYLWLHV 7KHVH VHUYLFHV W\SLFDOO\ FRQVLVW RI D SHUVRQDO RQOLQH
       UHSUHVHQWDWLRQ RI DQ LQGLYLGXDO RIWHQ UHIHUUHG WR DV D SURILOH D OLVW RI RWKHU LQGLYLGXDOV
       ZLWK ZKLFK D SHUVRQ KDV LQWHUHVWV DUH DOORZHG WR YLHZ WKHLU SURILOH DQG D YDULHW\ RI RWKHU
       FDSDELOLWLHV VXFK DV WKH XSORDG DQG VKDULQJ RI LPDJHV DQG YLGHRV 1HZHU FDSDELOLWLHV
       DOORZ DFFHVV WR WKH VRFLDO QHWZRUNV YLD PRELOH GHYLFHV VXFK DV FHOOXODU WHOHSKRQHV DQG WKH
       XSORDG RI UHDOWLPH LQIRUPDWLRQ WR DQ LQGLYLGXDO¶V SURILOH 0RVW LI QRW DOO RI WKH VRFLDO
       QHWZRUNV DUH DFFHVVLEOH YLD WKH ,QWHUQHW DQG DOORZ D PHPEHU WR FRQWDFW RWKHU PHPEHUV YLD
       HOHFWURQLF PDLO HPDLO  LQVWDQW PHVVDJLQJ RU FRPPHQWV SODFHG GLUHFWO\ WR D PHPEHU¶V
       SURILOH 1RUPDOO\ LQIRUPDWLRQ SRVWHG E\ LQGLYLGXDOV WR WKHLU RZQ RU DQRWKHU LQGLYLGXDO¶V
       SURILOHV DUH QRW YHWWHG IRU DFFXUDF\ RU FRQWHQW
    ,QVWDJUDP RZQV DQG RSHUDWHV D IUHHDFFHVV VRFLDOQHWZRUNLQJ ZHEVLWH RI WKH VDPH QDPH
       WKDW FDQ EH DFFHVVHG DW KWWSZZZLQVWDJUDPFRP ,QVWDJUDP DOORZV LWV XVHUV WR FUHDWH
       WKHLU RZQ SURILOH SDJHV ZKLFK FDQ LQFOXGH D VKRUW ELRJUDSK\ D SKRWR RI WKHPVHOYHV DQG
       RWKHU LQIRUPDWLRQ 8VHUV FDQ DFFHVV ,QVWDJUDP WKURXJK WKH ,QVWDJUDP ZHEVLWH RU E\ XVLQJ
       D VSHFLDO HOHFWURQLF DSSOLFDWLRQ ³DSS´ FUHDWHG E\ WKH FRPSDQ\ WKDW DOORZV XVHUV WR
       DFFHVV WKH VHUYLFH WKURXJK D PRELOH GHYLFH ,QVWDJUDP SHUPLWV XVHUV WR SRVW SKRWRV WR
       WKHLU SURILOHV RQ ,QVWDJUDP DQG RWKHUZLVH VKDUH SKRWRV ZLWK RWKHUV RQ ,QVWDJUDP DV ZHOO
       DV FHUWDLQ RWKHU VRFLDOPHGLD VHUYLFHV LQFOXGLQJ )OLFNU )DFHERRN DQG 7ZLWWHU ,Q

                                                  ϴ
      Case 4:20-mj-01269 Document 1 Filed on 07/17/20 in TXSD Page 10 of 22




       DGGLWLRQ ,QVWDJUDP DOORZV XVHUV WR PDNH FRPPHQWV RQ SRVWHG SKRWRV LQFOXGLQJ SKRWRV
       WKDW WKH XVHU SRVWV RU SKRWRV SRVWHG E\ RWKHU XVHUV RI ,QVWDJUDP 8VHUV FDQ DOVR ³OLNH´
       SKRWRV ,QVWDJUDP DOORZ XVHUV WR SRVW DQG VKDUH YDULRXV W\SHV RI XVHU FRQWHQW LQFOXGLQJ
       SKRWRV YLGHRV FDSWLRQV FRPPHQWV DQG RWKHU PDWHULDOV ,QVWDJUDP XVHUV PD\ VHQG
       SKRWRV DQG YLGHRV WR VHOHFW LQGLYLGXDOV RU JURXSV YLD ,QVWDJUDP 'LUHFW ,QIRUPDWLRQ VHQW
       YLD ,QVWDJUDP 'LUHFW GRHV QRW DSSHDU LQ D XVHU¶V IHHG VHDUFK KLVWRU\ RU SURILOH
    6RFLDO QHWZRUNLQJ SODWIRUPV HQFRXUDJH ³VKDULQJ´ WKURXJK DQ LQKHUHQW VFRULQJ V\VWHP
       VXFK DV WUDFNLQJ WKH ³YLHZV´ RU ³OLNHV´ DVVRFLDWHG ZLWK HDFK ³SRVW´ ³VKDUH´ RU
       WUDQVPLVVLRQ RI GLJLWDO PHGLD 'XH WR WKLV VFRULQJ V\VWHP XVHUV DUH HQFRXUDJHG DQG
       UHZDUGHG IRU SRVWLQJ QHZ PDWHULDO 7KLV UHZDUG V\VWHP FDXVHV XVHUV WR WUDQVPLW PDWHULDO
       WKURXJK WKH ,QWHUQHW WKDW RWKHUZLVH ZRXOG QRW EH VKDUHG VXFK DV FKLOG H[SORLWDWLRQ
       PDWHULDO


)     &KDUDFWHULVWLFV RI DQ ,QGLYLGXDO ZLWK 6H[XDO ,QWHUHVW LQ &KLOGUHQ
    0\ WUDLQLQJ H[SHULHQFH DQG GLVFXVVLRQV ZLWK RWKHU LQYHVWLJDWRUV ZKR KDYH LQYHVWLJDWHG
       FKLOG SRUQRJUDSK\ DQG WKH H[SORLWDWLRQ RI FKLOGUHQ IRU PDQ\ \HDUV KDYH WDXJKW PH WKDW
       SHUVRQV ZKR KDYH D VH[XDO LQWHUHVW LQ FKLOGUHQ DQGRU ZKR SURGXFH WUDGH GLVWULEXWH RU
       SRVVHVV GHSLFWLRQV RI PLQRUV HQJDJHG LQ VH[XDOO\ H[SOLFLW FRQGXFW JHQHUDOO\ H[KLELW WKH
       IROORZLQJ FKDUDFWHULVWLFV
       D     7KHVH SHRSOH YLHZ FKLOGUHQ DV VH[XDO REMHFWV DQG UHFHLYH JUDWLILFDWLRQ IURP
              VH[XDOO\ H[SOLFLW LPDJHV RI PLQRUV
       E     7KHVH SHRSOH FROOHFW VH[XDOO\ H[SOLFLW LPDJHV RI PLQRUV WKDW WKH\ XVH IRU WKHLU
              RZQ VH[XDO JUDWLILFDWLRQ DQG IDQWDV\ 7KH PDMRULW\ RI WKHVH LQGLYLGXDOV DOVR
              FROOHFW FKLOG HURWLFD ZKLFK PD\ FRQVLVW RI LPDJHV RU WH[W WKDW GR QRW ULVH WR WKH
              OHYHO RI FKLOG SRUQRJUDSK\ EXW ZKLFK QRQHWKHOHVV IXHO WKHVH LQGLYLGXDOV GHYLDQW
              VH[XDO IDQWDVLHV LQYROYLQJ FKLOGUHQ
       F     0\ WUDLQLQJ H[SHULHQFH DQG GLVFXVVLRQV ZLWK RWKHU LQYHVWLJDWRUV KDYH IXUWKHU
              WDXJKW PH WKDW WKHVH SHRSOH WHQG WR NHHS WKHLU LPDJHV IRU SHULRGV H[FHHGLQJ
              VHYHUDO \HDUV 7KH\ NHHS WKHVH VH[XDOO\ H[SOLFLW LPDJHV RI PLQRUV IRU VXFK ORQJ
              SHULRGV RI WLPH EHFDXVH WKH LPDJHV DUH WUHDWHG DV SUL]HG SRVVHVVLRQV 7KH\ VWRUH
              VXFK LPDJHV LQ GLIIHUHQW IRUPDWV LQFOXGLQJ SKRWRV SULQWRXWV PDJD]LQHV

                                                 ϵ
     Case 4:20-mj-01269 Document 1 Filed on 07/17/20 in TXSD Page 11 of 22




            YLGHRWDSHV DQG GLJLWDO PHGLD IRUPDWV VXFK DV KDUG GULYHV GLVNHWWHV DQG &'V ,Q
            DGGLWLRQ WKH\ VWRUH VXFK LPDJHV LQ GLIIHUHQW SODFHV LQFOXGLQJ WKHLU KRPH WKHLU
            RIILFH WKHLU FDU DQG RWKHU DUHDV XQGHU WKHLU FRQWURO
      G    7KHVH SHRSOH XVH VH[XDOO\ H[SOLFLW LPDJHV RI PLQRUV DV D PHDQV RI UHOLYLQJ
            IDQWDVLHV RU DFWXDO VH[XDO HQFRXQWHUV 7KH\ DOVR XVH WKH LPDJHV DV NHHSVDNHV DQG
            DV D PHDQV RI JDLQLQJ DFFHSWDQFH VWDWXV WUXVW DQG SV\FKRORJLFDO VXSSRUW E\
            H[FKDQJLQJ WUDGLQJ RU VHOOLQJ WKH LPDJHV WR RWKHU SHRSOH ZLWK VLPLODU LQWHUHVWV
            HLWKHU LQ SHUVRQ RU YLD WKH ,QWHUQHW 7KH GLIIHUHQW ,QWHUQHWEDVHG YHKLFOHV XVHG E\
            VXFK LQGLYLGXDOV WR FRPPXQLFDWH ZLWK HDFK RWKHU LQFOXGH EXW DUH QRW OLPLWHG WR H
            PDLO HPDLO JURXSV EXOOHWLQ ERDUGV ,QWHUQHW 5HOD\ &KDW QHZVJURXSV LQVWDQW
            PHVVDJLQJ DQG RWKHU VLPLODU YHKLFOHV
      H    %HFDXVH FKLOG H[SORLWDWLRQ PDWHULDO LV SUHFLRXV WR SHUVRQV ZLWK VH[XDO LQWHUHVW LQ
            FKLOGUHQ WKH PDWHULDO ZLOO EH UHWDLQHG LQ YDULRXV IRUPDWV VR WKH\ FDQ UHYLVLW WKH
            PDWHULDO WR UHOLYH WKHLU IDQWDVLHV $GGLWLRQDOO\ WKH PDWHULDO LV WUHDWHG DV D
            FRPPRGLW\ DQG ZLOO EH WUDGHG ZLWK RWKHU SHGRSKLOHV WR REWDLQ QHZ LPDJHV RU
            YLGHRV RI FKLOG H[SORLWDWLRQ )RU WKHVH UHDVRQV ERWK IRU VH[XDO JUDWLILFDWLRQ DQG
            WUDGLQJ SHGRSKLOHV VWRUH DQG UHWDLQ FKLOG H[SORLWDWLRQ PDWHULDO LQ VDIH SODFHV IRU
            TXLFN UHWULHYDO DQG LPPHGLDWH DFFHVV XVXDOO\ LQ WKHLU KRPH RQ WKHLU SHUVRQ LQ
            WKHLU YHKLFOH RU RQ D GLJLWDO PHGLD VWRUDJH VHUYLFH DOVR NQRZQ DV D ³FORXG´
            VHUYLFH ZKLFK LV D UHPRWH FRPSXWHU VWRUDJH VHUYLFH VXFK DV $SSOH *RRJOH RU
            $PD]RQ
      I    7KHVH SHRSOH JR WR JUHDW OHQJWKV WR FRQFHDO DQG SURWHFW IURP GLVFRYHU\ WKHLU
            FROOHFWLRQ RI VH[XDOO\ H[SOLFLW LPDJHV RI PLQRUV 7KH\ PD\ KDYH SDVVZRUGV XVHG
            WR DFFHVV SURJUDPV RU FRQWURO HQFU\SWLRQ ZULWWHQ GRZQ HLWKHU LQ WKH YLFLQLW\ RI
            WKHLU FRPSXWHU RU RQ WKHLU SHUVRQ IRU LQVWDQFH LQ WKHLU ZDOOHW RU DQ DGGUHVV ERRN 
      J    7KHVH SHRSOH PDLQWDLQ LPDJHV RI PLQRUV ZLWK ZKRP WKH\ KDYH KDG VH[XDO
            FRQWDFW ,I D SLFWXUH RI D PLQRU LV WDNHQ E\ VXFK D SHUVRQ GHSLFWLQJ WKH PLQRU LQ
            WKH QXGH WKHUH LV D KLJK SUREDELOLW\ WKDW WKH PLQRU ZDV XVHG WR SURGXFH VH[XDOO\
            H[SOLFLW LPDJHV WR EH WUDGHG ZLWK SHRSOH ZLWK VLPLODU LQWHUHVWV


*    3UREDEOH &DXVH DQG 6XSSRUWLQJ 'HWHUPLQDWLRQV

                                              ϭϬ
      Case 4:20-mj-01269 Document 1 Filed on 07/17/20 in TXSD Page 12 of 22




    2Q )ULGD\ -XQH   DW DSSUR[LPDWHO\  DP RIILFHUV ZLWK WKH 3RUW $UWKXU 3ROLFH
        7H[DV 'HSDUWPHQW UHVSRQGHG WR D UHVLGHQFH LQ 3RUW $UWKXU DV D UHVXOW RI D UHSRUW RI D
       WZHOYH\HDU ROG UXQDZD\ KHUHLQDIWHU ³0LQRU´  3W $UWKXU LV ZLWKLQ WKH (DVWHUQ 'LVWULFW
       RI 7H[DV 8SRQ DUULYDO RIILFHUV PHW ZLWK WKH PRWKHU RI WKH 0LQRU ZKR VWDWHG WKDW D OLWWOH
       DIWHU  DP DQRWKHU RQH RI KHU GDXJKWHUV LQIRUPHG KHU WKDW WKH 0LQRU KDG OHIW WKH
       KRXVH 7KH 0LQRU KDG D WDEOHW WKDW VKH DFFHVVHG ³,QVWDJUDP´ IURP ZKLFK ZDV OHIW LQ WKH
       KRXVH )DPLO\ PHPEHUV LQFOXGLQJ WKH 0LQRU¶V PRWKHU UHYLHZHG WKH FRQWHQWV RI WKH
       WDEOHW DQG REVHUYHG WKDW WKH 0LQRU KDG VHYHUDO PHVVDJHV H[FKDQJHG ZLWK DQRWKHU DFFRXQW
       DSSHDULQJ WR EH D PDOH VXEMHFW XVLQJ WKH QDPH ³FDMXQO[UG´ 6RPH RI WKH PHVVDJHV ZHUH
       PDNLQJ SODQV WR PHHW DQG JR WR D ³URRP´ 6RPH RI WKH RWKHU PHVVDJHV ZHUH VXJJHVWLYH
       DQG VH[XDO LQ QDWXUH 7KH PDOH VXEMHFW VWDWHG WKDW KH KDG SXUFKDVHG D URRP ,Q RQH
       PHVVDJH WKH 0LQRU UHIHUUHG WR WKH VXEMHFW DV ³0DOFROP´

    3ULRU WR WKH DUULYDO RI WKH SROLFH WKH VLVWHU RI WKH 0LQRU XVLQJ WKH 0LQRU¶V WDEOHW
       PHVVDJHG WKH PDOH VXEMHFW RQ ,QVWDJUDP 6KH DVNHG ZKHUH KHU VLVWHU ZDV DQG WR EULQJ KHU
       KRPH :KLOH WKH UHVSRQGLQJ RIILFHUV ZHUH DW WKH UHVLGHQFH WKH VXEMHFW UHVSRQGHG ZLWK D
       YLGHR PHVVDJH RI DQ LQGLYLGXDO PDWFKLQJ WKH 0LQRU¶V GHVFULSWLRQ SHUIRUPLQJ RUDO VH[ RQ
       DQ $IULFDQ $PHULFDQ PDOH ZKR DSSHDUV WR EH DQ DGXOW 7KHUH ZHUH QR RWKHU
       FRPPXQLFDWLRQV RQ WKH WDEOHW FRQFHUQLQJ WKH ZKHUHDERXWV RU ZHOIDUH RI WKH 0LQRU


    $W DSSUR[LPDWHO\  DP RIILFHUV ZHUH LQIRUPHG WKDW WKH 0LQRU KDG UHWXUQHG KRPH
       7KH 0LQRU PDWFKHG WKH GHVFULSWLRQ RI WKH IHPDOH REVHUYHG LQ WKH YLGHR PHVVDJH 7KH
       0LQRU DGPLWWHG WR KHU PRWKHU WKDW VKH KDG VH[XDO LQWHUFRXUVH DQG SHUIRUPHG RUDO VH[ RQ
       WKH LQGLYLGXDO VKH ZDV ZLWK


    7KURXJK WKH LQYHVWLJDWLRQ LW ZDV OHDUQHG WKDW WKH ORFDWLRQ ZKHUH WKH VH[XDO LQWHUFRXUVH
       RFFXUUHG ZDV WKH 5RDGZD\ ,QQ        6XLWHV ORFDWHG DW  +LJKZD\  LQ 3RUW $UWKXU
       7H[DV URRP QXPEHU  ,QYHVWLJDWRUV VSRNH ZLWK WKH FOHUN DQG FRQILUPHG WKDW URRP 
       KDG EHHQ UHQWHG RQ -XQH   WR -XQH   7KH FOHUN SURYLGHG D FRS\ RI WKH
       LQYRLFH 7KH LQYRLFH VKRZHG WKH URRP ZDV ERRNHG E\ ³0DOFROP 7\URQH &RPHDX[´ ,'
       QXPEHU  DQG DQ DGGUHVV RI  +LURQGHO 6WUHHW +RXVWRQ 7H[DV 



                                               ϭϭ
      Case 4:20-mj-01269 Document 1 Filed on 07/17/20 in TXSD Page 13 of 22




    , UHYLHZHG VXUYHLOODQFH IRRWDJH IURP WKH 5RDGZD\ ,QQ        6XLWHV UHFRUGHG RQ -XQH 
        DQG REVHUYHG WKDW DW DSSUR[LPDWHO\  DP &RPHDX[ ZKR ZDV ZHDULQJ D EOXH
       VKLUW FDUU\LQJ D EDJ HQWHUHG URRP  ZLWK WKH 0LQRU , REVHUYHG &RPHDX[ DQG WKH
       0LQRU OHDYLQJ WKH URRP WRJHWKHU DW DSSUR[LPDWHO\  DP &RPHDX[ ZDV FDUU\LQJ D EDJ
       ZLWK KLP , UHFRJQL]HG &RPHDX[ IURP D UHYLHZ RI KLV 7H[DV 'ULYHU¶V /LFHQVH
       SKRWRJUDSK

    $ UHYLHZ RI WKH PHGLD FROOHFWHG IURP WKH 0LQRU¶V ,QVWDJUDP DFFRXQW IURP KHU GHYLFH
       UHYHDOHG PXOWLSOH SKRWRV RI &RPHDX[ 2QH SKRWR VKRZHG &RPHDX[ ZLWK D ILUHDUP DQG
       DQRWKHU SKRWR VKRZHG KLP ZLWK D VZRUG 2QH RI WKH ,QVWDJUDP PHVVDJHV IURP
       ³FDMXQO[UG´ WR WKH 0LQRU VWDWHG ³$OVR ZH JRQQD UHFRUG EXW ,¶OO SXW D HPRML RYHU RXU
       IDFHV´ $ YLGHR IURP WKH 0LQRU¶V ,QVWDJUDP DFFRXQW VHQW IURP ³FDMXQO[UG´ ZDV FDSWXUHG
       RI WKH 0LQRU SHUIRUPLQJ RUDO VH[ RQ DQ $IULFDQ $PHULFDQ PDOH ZKR DSSHDUV WR PDWFK WKH
       SK\VLFDO DSSHDUDQFH RI &RPHDX[ 7KH SHUVRQ XVLQJ WKH ³FDMXQO[UG´ ,QVWDJUDP DFFRXQW
       VHQW WHOHSKRQH QXPEHU ³´ WR WKH 0LQRU¶V DFFRXQW $ VXESRHQD WR 70RELOH
       86$ ,QF FRQILUPHG WKH WHOHSKRQH QXPEHU VXEVFULEHU LV ³0DOFROP &RPHDX[´


    2Q -XO\   WKH 0LQRU SDUWLFLSDWHG LQ D )RUHQVLF ,QWHUYLHZ DW WKH *DUWK +RXVH 7KH
       0LQRU LGHQWLILHG WKH VXVSHFW DV ³0DOFROP´ DQG VWDWHG KH ZDV  \HDUV RI DJH 6KH GLG QRW
       NQRZ KLV ODVW QDPH 7KH 0LQRU VDLG VKH KDG EHHQ WDONLQJ WR 0DOFROP IRU D IHZ PRQWKV
       RQOLQH EXW WKH RQO\ WLPH VKH PHW KLP LQ SHUVRQ ZDV RQ -XQH   ZKHQ KH SLFNHG KHU
       XS DW KHU KRXVH 7KH 0LQRU VDLG WKDW 0DOFROP ZDV LQ D GDUN FRORUHG  GRRU FDU 7KH\
       GURYH WR WKH KRWHO DQG HQWHUHG URRP QXPEHU  7KH 0LQRU VWDWHG WKDW WKH\ KDG ERWK
       VH[XDO LQWHUFRXUVH DQG RUDO VH[ RQ WKDW RFFDVLRQ 7KH 0LQRU FRQILUPHG WKDW 0DOFROP
       UHFRUGHG KHU SHUIRUPLQJ RUDO VH[ RQ KLP ZLWK KLV FHOO SKRQH FODLPLQJ WKDW LW ZDV IRU KLV
       SHUVRQDO SOHDVXUH 7KH 0LQRU VWDWHG WKDW 0DOFROP SXW WKH YLGHR RQ ,QVWDJUDP 7KH 0LQRU
       VWDWHG WKDW 0DOFROP KDG VHQW KHU H[SOLFLW SLFWXUHV RQ ,QVWDJUDP SULRU WR WKH QLJKW WKH\
       PHW

    2Q -XO\   D 3RUW $UWKXU 3ROLFH 'HSDUWPHQW GHWHFWLYH FRQGXFWHG D WHOHSKRQLF
       LQWHUYLHZ RI &RPHDX[ &RPHDX[ DGPLWWHG KH KDG VH[XDO LQWHUFRXUVH ZLWK WKH 0LQRU EXW
       VWDWHG VKH WROG KLP VKH ZDV  \HDUV ROG +H DGPLWWHG WR SURGXFLQJ D YLGHR UHFRUGLQJ RI


                                              ϭϮ
          Case 4:20-mj-01269 Document 1 Filed on 07/17/20 in TXSD Page 14 of 22




           WKH VH[XDO LQWHUFRXUVH ZLWK WKH 0LQRU EXW GLG QRW HODERUDWH RQ KRZ RU ZKDW KH GLG ZLWK
           WKH YLGHR

        $W VRPH SRLQW LQ WKH DIWHUQRRQ RI -XO\   WKH ,QVWDJUDP DFFRXQW DVVRFLDWHG ZLWK
           0DOFROP &RPHDX[ ZDV QR ORQJHU DFFHVVLEOH E\ LQYHVWLJDWRUV LQGLFDWLQJ WKH DFFRXQW ZDV
           GHDFWLYDWHG E\ WKH XVHU $IILDQW EHOLHYHV WKDW ZKHQ D VXEMHFW RI DQ LQYHVWLJDWLRQ FKDQJHV
           EHKDYLRU DQG IXUWKHUPRUH WKH VXEMHFW GHOHWHV VRFLDO PHGLD DFFRXQWV XVHG LQ WKH DOOHJHG
           FULPH WKLV EHKDYLRU LV XVXDOO\ LQGLFDWLYH RI VRPHRQH WU\LQJ WR KLGH HYLGHQFH RI D FULPH
           $IILDQW EHOLHYHV WKDW VXEMHFWV ZKR WU\ WR KLGH VRPH HYLGHQFH ZLOO DOVR DWWHPSW WR GHOHWH
           GLJLWDO HYLGHQFH +RZHYHU $IILDQW DOVR NQRZV WKDW VLPSO\ GHOHWLQJ DQ LPDJH RU YLGHR
           IURP D GLJLWDO GHYLFH GRHV QRW DFWXDOO\ GHOHWH WKH GLJLWDO PHGLD ,Q DFWXDOLW\ ZKHQ D XVHU
           FKRRVHV WR GHOHWH D ILOH WKH DFWLRQ RQO\ GHOHWHV WKH UHIHUHQFH LQ WKH RSHUDWLQJ V\VWHP WR
           WKDW ILOH EXW WKH ILOH UHPDLQV VWRUHG RQ WKH GHYLFH XQWLO WKDW VHFWLRQ RI PHPRU\ LV ZULWWHQ
           RYHU E\ QHZ GDWD ZKLFK XVXDOO\ KDSSHQV PXFK ODWHU (YHQ ZKHQ VRPH VWRUDJH LV ZULWWHQ
           RYHU RWKHU UHPQDQWV RI WKH ILOH UHPDLQ DQG FDQ EH UHFRYHUHG E\ IRUHQVLF H[DPLQHUV
           $GGLWLRQDOO\ WKH GLJLWDO LPDJHV DQG YLGHRV DUH RQO\ SDUW RI WKH HYLGHQFH 7KH VHDUFK DOVR
           VHHNV WR REWDLQ WKH GLJLWDO GHYLFHV LGHQWLILHG E\ WKH 0LQRU YLFWLP DV FRUURERUDWLRQ RI WKH
           VH[XDO HQFRXQWHU DQG FULPH VXFK DV D FHOOXODU WHOHSKRQH ZLWK D FDPHUD WDEOHWV RU
           FRPSXWHU GHYLFHV RU RWKHU VWRUDJH PHGLD ([DPLQDWLRQV RI WKHVH GLJLWDO GHYLFHV LQ
           DGGLWLRQ WR DFWXDO RU UHPQDQWV RI FKLOG H[SORLWDWLRQ PDWHULDO ZLOO DOVR KDYH HYLGHQFH RI
           FRPPXQLFDWLRQV ZLWK WKH 0LQRU WKURXJK WH[W PHVVDJHV DQG VRFLDO PHGLD 7KH VHDUFK DOVR
           VHHNV WR REWDLQ HYLGHQFH FRUURERUDWLQJ WKH GHVFULSWLRQ RI HYHQWV DV SURYLGHG E\ WKH
           0LQRU LQFOXGLQJ DQ\ SK\VLFDO RU IRUHQVLF HYLGHQFH WKDW LV OLNHO\ SUHVHQW LQ WKH DVVRFLDWHG
           YHKLFOH



+         6XPPDU\ RI 3UREDEOH &DXVH UHODWHG WR 3UHPLVHV

        $IILDQW EHOLHYHV WKH SUHPLVHV  +LURQGHO 6WUHHW +RXVWRQ 7H[DV   IXUWKHU
           LGHQWLILHG LQ $WWDFKPHQW $ LV WKH UHVLGHQFH RI &RPHDX[ DQG WKH ORFDWLRQ ZKHUH HYLGHQFH
           RI WKH IHGHUDO YLRODWLRQV LV VWRUHG GXH WR WKH IROORZLQJ
      x    7KH 0LQRU LGHQWLILHG WKH DGXOW PDOH GHSLFWHG LQ WKH VH[XDOO\ H[SOLFLW YLGHR DV 0DOFROP
           7\URQH &RPHDX[ &RPHDX[ 
                                                     ϭϯ
         Case 4:20-mj-01269 Document 1 Filed on 07/17/20 in TXSD Page 15 of 22




     x    7KH 0LQRU DOVR VWDWHG WKDW &RPHDX[ FUHDWHG D VH[XDOO\ H[SOLFLW YLGHR GHSLFWLQJ WKH
          0LQRU XVLQJ KLV RZQ FHOOXODU WHOHSKRQH D GLJLWDO GHYLFH ZLWK D FDPHUD $IILDQW NQRZV
          WKHVH GHYLFHV DUH XVXDOO\ NHSW RQ RU QHDU D SHUVRQ DW DOO WLPHV
     x    7KH 7H[DV 'ULYHU¶V /LFHQVH UHFRUGV UHYHDOHG WKH DVVRFLDWHG DGGUHVV OLVWHG RQ 0DOFROP
          7\URQH &RPHDX[¶V GULYHU¶V OLFHQVH QXPEHU  DV WKH SUHPLVHV  +LURQGHO
          6WUHHW +RXVWRQ 7H[DV 
     x    7KH DOOHJHG FULPHV RFFXUUHG DW D KRWHO 7KH LQYRLFH IURP WKH KRWHO WKH ORFDWLRQ ZKHUH WKH
          FULPHV RFFXUUHG VKRZHG WKH URRP ZDV ERRNHG E\ ³0DOFROP 7\URQH &RPHDX[´ 'XULQJ
          UHJLVWUDWLRQ KH SURYLGHG ,' QXPEHU  DQG WKH SUHPLVHV DGGUHVV RI 
          +LURQGHO 6WUHHW +RXVWRQ 7H[DV  7KH ,' QXPEHU SURYLGHG GXULQJ UHJLVWUDWLRQ LV
          &RPHDX[¶V 7H[DV 'ULYHU¶V /LFHQVH QXPEHU
     x    7D[ DSSUDLVDO UHFRUGV DYDLODEOH RQOLQH VKRZ WKH FXUUHQW UHJLVWHUHG RZQHU RI WKH SUHPLVHV
          DV WKH HVWDWH RI 0DU\ / &RPHDX[
     x    ,QYHVWLJDWLYH GDWDEDVH VHDUFKHV UHYHDOHG 0DU\ / &RPHDX[ GLHG LQ 0DUFK  DQG ZDV
          OLNHO\ 0DOFROP &RPHDX[¶V JUDQGPRWKHU $FFRUGLQJ WR WKH GDWDEDVH VHDUFKHV DQRWKHU
          OLNHO\ RFFXSDQW RI WKH SUHPLVHV ZDV LGHQWLILHG DV 0DU\ 'RORUHV &RPHDX[ ZKLFK LV OLNHO\
          0DOFROP &RPHDX[¶V PRWKHU
     x    6XUYHLOODQFH DW WKH SUHPLVHV LGHQWLILHG WZR YHKLFOHV SDUNHG LQ WKH GULYHZD\ RI WKH
          SUHPLVHV SLFWXUHG LQ WKH SKRWRJUDSK LQ $WWDFKPHQW $ ZLWK 7H[DV OLFHQVH SODWHV
          0%9 DQG ):* $ FKHFN RI 7H[DV YHKLFOH UHJLVWUDWLRQ UHFRUGV UHYHDOHG WKH
          IROORZLQJ
             o 0%9 ZDV D EOXH  1LVVDQ 6HQWUD PDWFKLQJ WKH GHVFULSWLRQ RI WKH YHKLFOH
                 SURYLGHG E\ WKH 0LQRU UHJLVWHUHG WR RZQHU 0DOFROP 7\URQH &RPHDX[ DQG 0DU\
                 ' &RPHDX[ DW ³ +LURQGDO 6W +RXVWRQ 7[ ´
             o ):* ZDV D  &KHYUROHW UHJLVWHUHG WR RZQHU 0DU\ ' &RPHDX[ DW ³
                 +LURQGHO 6W +RXVWRQ 7[ ´
     x    7KH ELOOLQJ DGGUHVV IRU &RPHDX[ 70RELOH DFFRXQW  ZDV OLVWHG DV 
          +LURQGHO 6WUHHW +RXVWRQ 7H[DV 




,        &RQFOXVLRQ

                                                   ϭϰ
Case 4:20-mj-01269 Document 1 Filed on 07/17/20 in TXSD Page 16 of 22
     Case 4:20-mj-01269 Document 1 Filed on 07/17/20 in TXSD Page 17 of 22




                                       ATTACHMENT A

                               LOCATION TO BE SEARCHED

5774 Hirondel Street, Houston, Texas 77033, is a 1,245 square foot single family home with
double garage doors, located on the south side of Hirondel Street. 5774 Hirondel Street, Houston,
Texas 77033 is located in Harris County in the Southern District of Texas. There is a vehicle
registered to the residence, more particularly described as a blue 2014 Nissan Sentra, Texas license
plate MBV0250, that, if found at the residence, will be subject to search and seizure during
execution of the search warrant.

Below is a photo taken by Agents of the premises on July 9, 2020 depicting the residence and the
vehicle to be searched if found on the premises:




                                                 1
     Case 4:20-mj-01269 Document 1 Filed on 07/17/20 in TXSD Page 18 of 22




Below is a screenshot of the property search results from Harris County Appraisal District:




                                                2
    Case 4:20-mj-01269 Document 1 Filed on 07/17/20 in TXSD Page 19 of 22




Below is a Google Maps image of the residence from 2011:




                                             3
     Case 4:20-mj-01269 Document 1 Filed on 07/17/20 in TXSD Page 20 of 22




                                    ATTACHMENT B

                            PROPERTY TO BE SEIZED


a.    Any and all tapes, cassettes, cartridges, streaming tape, video tape, commercial software
      and hardware, computer related documentation, computer usernames and passwords,
      computers, hard drives, computer disks, CDs, DVDs, memory storage devices, disk drives,
      monitors, computer printers, modems, tape drives, disk application programs, data disks,
      system disk operating systems, magnetic media floppy disks, gaming devices, electronic
      mail, tape systems, routers, digital records stored on any electronic device, and other
      computer-related operation equipment, in addition to computer photographs, Graphic
      Interchange formats and/or photographs, film cameras, digital cameras, video cameras,
      camera phones, internet or data storing capable phones, slides, scanners, other digital,
      photographic, or video recording devices, other digital or video recording players, or other
      visual depictions of such Graphic Interchange format equipment which may be, or are used
      to visually depict child pornography, child erotica, information pertaining to the sexual
      interest in child pornography, sexual activity with children or the distribution, possession
      or receipt of child pornography, child erotica or information pertaining to an interest in
      child pornography or child erotica.

b.    In any format and medium, all originals and all copies of negatives, computer files that
      depict digital photographs, film photographs, film, and all visual depictions of minors
      engaged in sexually explicit conduct, as defined in Title 18, United States Code, Section
      2256, child erotica or pertaining to a sexual interest in children.

c.    Any and all notes, documents, diaries or correspondence, in any format or medium
      (including envelopes, letters, papers, e-mail messages, chat logs, and electronic messages,
      other digital files, and handwritten notes) pertaining to the possession, transmission
      through interstate commerce including by United States Mails or by computer, receipt, or
      distribution of child pornography or the visual depictions of minors engaged in sexually
      explicit conduct, as defined in Title 18, United States Code, Section 2256, child erotica or
      pertaining to a sexual interest in children, whether transmitted or received using computer,
      a facility or means of interstate commerce, common carrier, or mail.

d.    Any and all books, magazines, and ledgers pertaining to the possession, receipt,
      distribution, production, reproduction, shipment, orders, requests, trades, purchases, or
      transactions of any kind involving the transmission, through interstate commerce including
      by United States Mails or by computer, of child pornography or the visual depictions of
      minors engaged in sexually explicit conduct, as defined in Title 18, United States Code,
      Section 2256, child erotica or pertaining to a sexual interest in children, whether
      transmitted or received using computer, a facility or means of interstate commerce,
      common carrier, or mail.

e.    Any and all address books, mailing lists, names, supplier lists, mailing address labels, and
      any and all documents and records pertaining to the preparation, purchase, and acquisition

                                               1
     Case 4:20-mj-01269 Document 1 Filed on 07/17/20 in TXSD Page 21 of 22




      of names or lists of names to be used in connection with the purchase, sale, trade, or
      transmission, through interstate commerce including by United States Mails or by
      computer, any visual depiction of minors engaged in sexually explicit conduct, as defined
      in Title 18, United States Code, Section 2256, child erotica or pertaining to a sexual interest
      in children.

f.    Any and all address books, names, and lists of names and addresses of minors visually
      depicted while engaged in sexually explicit conduct, as defined in Title 18, United States
      Code, Section 2256, child erotica or pertaining to a sexual interest in children.

g.    Any and all notes, documents, records, diaries or correspondence, in any format or medium
      (including envelopes, letters, papers, e-mail messages, chat logs, and electronic messages,
      other digital files and handwritten notes) reflecting personal contact, communications, and
      any other activities with minors visually depicted while engaged in sexually explicit
      conduct, as defined in Title 18, United States Code, Section 2256, child erotica or
      pertaining to a sexual interest in children.

h.    Any and all notes, documents, records, diaries or correspondence, in any format or medium
      (including envelopes, letters, papers, e-mail messages, chat logs, and electronic messages,
      other digital files and handwritten notes) concerning communications between individuals
      about child pornography or the existence of sites on the Internet that contain child
      pornography or that cater to those with an interest in child pornography.

i.    Any and all notes, documents, records, diaries or correspondence, in any format or medium
      (including envelopes, letters, papers, e-mail messages, chat logs, and electronic messages,
      other digital files and handwritten notes) concerning membership in online groups, clubs,
      or services that provide or make accessible child pornography to members.

j.   Any and all records, documents, invoices and materials, in any format or medium (including
     envelopes, letters, papers, e-mail messages, chat logs, and electronic messages, other digital
     files and handwritten notes) that concern online storage or other remote computer storage,
     including, but not limited to, software used to access such online storage or remote computer
     storage, user logs or archived data that show connection to such online storage or remote
     computer storage, and user logins and passwords for such online storage or remote computer
     storage.

k.   Any and all documents, records, or correspondence, in any format or medium (including, but
     not limited to, envelopes, letters, papers, email messages, chat logs and electronic messages,
     and other digital data files), pertaining to occupancy or ownership of the premises described
     above and ownership of the Internet Service Provider, including, but not limited to, rental or
     lease agreements, mortgage documents, rental or lease payments, utility and telephone bills,
     internet service provider bills, mail envelopes, or addressed correspondence.

l.   Physical evidence related to the sexual abuse of a child including sexual devices, lubricants,
     child's clothing/underwear, bondage and discipline paraphernalia, and any other items used
     to sexually or physically abuse or exploit a child in violation of federal law.

                                                2
     Case 4:20-mj-01269 Document 1 Filed on 07/17/20 in TXSD Page 22 of 22




m.   Physical evidence related to the sexual abuse of a child including forensic and biological
     evidence such as hairs, fibers, body fluids, blood, semen, saliva, skin cells, latent
     fingerprints, and other evidence demonstrating the sexual abuse of a child.

n.   Physical evidence related to correspondence with other persons or groups interested in
     sexual behavior with children, and any and all diaries or other records related to child sexual
     partners, including phone or address books in which the suspects have recorded names,
     addresses, and phone numbers of child sexual partners.

o.   Any and all physical evidence depicted in the sexually explicit images.




                                                3
